Case 2:19-cv-01256-LPL Document 16 Filed 10/30/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

ARAVIND R. TARUGU and DR. RAJU C. Civil Action No. 19-01256
REDDY,

Plaintiffs,
v.
JOURNAL OF BIOLOGICAL CHEMISTRY
and AMERICAN SOCIETY OF
BIOCHEMISTRY AND MOLECULAR
BIOLOGY,

Defendants.

 

PART 1: CONSENT TO JURISDICTION BY
UNITED STATES MAGISTRATE JUDGE

In accordance with the provisions of Section 636(c)(1) of Title 28, United States Code, 1
voluntarily consent to have a United States Magistrate Judge conduct any and all further
proceedings in the case, including trial and entry of a final judgment, with direct review by the
United States Court of Appeals for the Third Circuit in an appeal is filed.

Date: _ | © | “0 | L& ee

Signature

Print Name: ” Tamas Mée Ma i,

PART 2: DISTRICT JUDGE OPTION

 

 

Pursuant to Section 636(c)(2) of Title 28, United States Code, I acknowledge the
availability of a United States Magistrate Judge but I elect to have this case randomly assigned to
a United States District Judge.

Date:

 

 

Signature

Print Name:

 

5838400.1 54391-0002
